UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1903



ALLEN WILLIAMS,

                                            Plaintiff - Appellant,
          and

ERIC T. ALLSBROOK; JAMES ASHCRAFT; HAROLD
BALDWIN; OTIS BARRINO; BETTY BOWDEN; PETER B.
BOWDEN; DAVID BURNS; SAMUEL D. BUTLER; WILBERT
BUTLER; ALFRED CAGLE; JAMES W. CALLAWAY; ELMER
CAPEL, JR; WILLIAM CATLIN; DARCY COLSON; GUY
R. DAVIS; THOMAS DAVIS; THOMAS DEBERRY; WILLIE
J. DOCKERY; WILLIE MAE GADDY; ALVESTER GOODE,
JR; CARL D. GODWIN; EVERITT L. GREEN; JAMES D.
GREENE; ROXANNE GULLEDGE; HERMAN HARRIS; ROY
D. HARRIS; THEODORE H. HORNE; JOSHUA L. HOUGH;
DAREN R. JACKSON; ERIC D. JACKSON; EMORY
JOHNSON, JR.; RICHARD LEAK, JR.; ANTONIO
LEGRANDE; JAMES D. LILLY; A. C. LITTLE; LAC
LITTLE; HENRY MALONE; GARY MCCORKLE, SR.;
BOBBY W. MCDONALD; RONNIE J. MEDLEY; SAMMY L.
MILLER; JAMES R. OWENS; TOMMY PEMBERTON;
CHARLES PEOPLES; REGINALD PHILLIPS; CYNTHIA M.
POWELL; ERNEST E. RICHARDSON; ELUARD ROBINSON;
MELVIN N. ROBINSON, JR.; ZACK RORIE, JR.;
BOBBY RUSHING; ARTHUR S. SCOTT, JR.; CHARLES
W. SMITH; ROBERT J. SMITH; HAROLD LEE
STURDIVANT; RICHARDO T. TEAL; HARVEY THOMAS;
JOHN T. TURNER, JR.; VALERIE L. TYSON; WILLIAM
WALL; MARLOWE A. WILLIAMS; RONNIE WILLIAMS;
WILLIE WILLIAMS, JR.; DAN MCCORD, JR.; ALL
PLAINTIFFS; LARRY E. CLEGG; MATT A. CLEGG,

                                                       Plaintiffs,
          versus

ALUMINUM COMPANY OF AMERICA,

                                             Defendant - Appellee.
Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:00-cv-00379-NCT)


Submitted: July 24, 2007                      Decided:   July 26, 2007


Before WILKINSON, TRAXLER and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Williams, Appellant Pro Se. Kimberlee W. DeWitt, HUNTON &
WILLIAMS, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Allen   Williams     appeals    the   district   court’s     order

granting defendant’s motion to compel enforcement of the parties’

settlement agreement.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Williams v. Aluminum Co. of Am., No. 1:00-

cv-00379-NCT (M.D.N.C. filed July 15, 2006; entered July 17, 2006).

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -